Thomas A /s




                          Fourth Court of Appeals
                                 San Antonio, Texas
                                      February 24, 2014

                                    No. 04-12-00852-CV

                       Jerry L. HAMBLIN and Ricochet Energy, Inc.,
                                      Appellants

                                              v.

                                   Thomas A. LAMONT,
                                        Appellee

                 From the 111th Judicial District Court, Webb County, Texas
                           Trial Court No. 2008-CVF-000665-D2
                         The Honorable Joe Lopez, Judge Presiding


                                       ORDER

        On December 11, 2013, this court issued its opinion and judgment in this appeal.
Appellee filed a timely motion for en banc reconsideration. This court requested Appellants’
response to Appellee’s motion by February 24, 2014. Appellants filed an unopposed first motion
for a thirty-day extension of time to file Appellants’ response.
       Appellants’ motion is GRANTED. Appellants’ response to Appellee’s motion for en
banc reconsideration must be filed with this court by March 26, 2014.




                                                   _________________________________
                                                   Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of February, 2014.


                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court